Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: In the Claims:
In claim 1, on line 21, the terms “a front pillar and a rear pillar of the section” have been changed to -- a front pillar and a rear pillar of the second section--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Petrello et al. (US 2015/0107165).
Petrello et al. discloses a system comprising a support structure having a plurality of vertically extending members arranged to define a mast channel, the support structure attached to a platform having a rig floor and the support structure positioned above an opening in the rig floor; a first mast section that is attached to the support structure; a second mast section that is attached to the support structure and the first mast section; and a third mast section; wherein the system has a first arrangement in which the third mast section is located below the rig floor in a vertical position and is vertically spaced from the second mast; and wherein the system has a second arrangement in which the third mast section is attached to the second mast section and at least a portion of the third mast extends within the opening of the rig floor.
The prior art of record fails to disclose, alone or in combination, the key features of “wherein each of a front pillar and a rear pillar of the fourth section, a front pillar and a rear pillar of the third section, a front pillar and a rear pillar of the second section, and a pillar of the first section are provided with a lifting lug and a pin hole, wherein each of the pin holes is configured to form a pin connection with an adjacent section” and “wherein each of the lifting lug on the first section, the lifting lug on the second section, the lifting lug on the third section, and the lifting lug on the fourth section are each connected to a movable pulley block” in combination with the other limitations currently presented in the combination of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676